DETAILED ACTION
Pending Claims
Claims 1-6, 9-11, 13, 15, 17-25, 27, and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1, 2, 4, 5, 9-11, 13, 15, 17, 18, 21, 23-25, 27, and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,428 has been overcome by amendment.
The rejection of claims 1-5, 9-11, 13, 15, 17, 18, 23, 24, 27, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1) and the Dyhard product information has been overcome by amendment.
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1), the Dyhard product information, and Kobayashi et al. (WO 2016/081376 A1) has been overcome by amendment.
The rejection of claims 21 and 25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Desai et al. (US 2016/0083633 A1) and the Dyhard product information has been overcome by amendment.
The rejection of claims 1-6, 9-11, 13, 15, 17, 18, 21, 23-25, 27, and 28 are under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0053045 A1) in view of Seyerl et al. (US Pat. No. 5,223,172) has been overcome by amendment.
The rejection of claims 18-23 under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0053045 A1) in view of Seyerl et al. (US Pat. No. 5,223,172) and Ashida et al. (US Pat. No. 5,290,857) has been overcome by amendment.
The rejection of claims 18-23 under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2016/0083633 A1) and the Dyhard product information in view of Ashida et al. (US Pat. No. 5,290,857) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-11, 13, 15, 17, 18, 21, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2016/0083633 A1) and the Dyhard product information.
Regarding claims 1, 2, 4, 6, 9-11, 13, 15, and 17, the exemplary embodiments in Table 11 (paragraph 0173) of Desai et al. are very similar to the instantly claimed composition.  The (1 & 17) adhesive composition of example 6 has been chosen as a representative example.  The following table summarizes the materials in Example 6.  The table also addresses the instantly claimed amounts in terms of: (4) (a) an epoxy-containing component, (1) (b) elastomeric particles, (10) (c) a curing component activatable by an external energy source, and (11) fillers and/or additives.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Page 17 of the Dyhard product information demonstrates that the Dyhard 100SF (dicyandiamide) curative satisfies the instantly claimed: D90 particle size of 25 m measured by dynamic light scattering.  If the reported D98 is 6 m, the D90 would have been less than or equal to 6 m, which is below 25 m.  Accordingly, the Dyhard 100SF also satisfies the dependent limitations of claim (9).  This example does not include platy fillers and free radical initiators, which satisfies dependent claim (13).  The catalysts used in this example satisfy dependent claim (15).  This example is formulated with Kane Ace MX-153 (epoxy-based core/shell rubber particle dispersion), which does not satisfy: 
(1 & 2) wherein at least 50% by weight of the elastomeric particles comprise a styrene butadiene core based on total weight of the elastomeric particles; 
(1 & 2) wherein at least 50% of the elastomeric particles have and average particle size of less than 150 nm as measured by transmission electron microscopy; and 
(6) wherein no more than 50% by weight of the elastomeric particles comprise a polybutadiene core and/or a polysiloxane core based total weight of the elastomeric particles.
However, the general teachings of Desai et al. contemplate a number of core/shell rubber materials (see paragraphs 0125-0126 & 0053-0058).  These include commercial epoxy-based core/shell rubber dispersions using styrene-butadiene rubber core/shell particles having an average particle size of 100 nm (see paragraph 0058), such as Kane Ace MX 125 and Kane Ace MX 451, which both have a %CSR of 25 wt% (see paragraph 0058).  Substituting these core/shell dispersions into the exemplary embodiment would have obviously satisfied the claimed invention:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiment of Desai et al. with the instantly claimed elastomeric particles because: (a) the exemplary embodiment of Desai et al. is formulated with Kane Ace MX-153 (epoxy-based core/shell rubber particle dispersion); (b) the general teachings of Desai et al. contemplate a number of core/shell rubber materials, including epoxy-based core/shell rubber dispersions using styrene-butadiene rubber core/shell particles having an average particle size of 100 nm; and (c) these epoxy-based core/shell rubber dispersions using styrene-butadiene rubber core/shell particles having an average particle size of 100 nm include Kane Ace MX 125 and Kane Ace MX 451, which both have a %CSR of 25 wt%.
Regarding claims 3 and 5, the teachings of Desai et al. (in light of the Dyhard product information) are as set forth above and incorporated herein.  The use of Kane Ace MX-125 would have obviously satisfied the instantly claimed (3) bisphenol A polyepoxide (see paragraph 0058).  Furthermore, the combination of Kane Ace MX-125 and the epoxy-based adducts 31-33 would have resulted in: (5) an average epoxide functionality of greater than 1.0 and less than 3.2.  This is because the epoxy resin carrier in Kane Ace MX-125 has two epoxy groups per molecule, ensuring an overall average above 1.0.
Regarding claims 24, 27, and 28, the teachings of Desai et al. (in light of the Dyhard product information) are as set forth above and incorporated herein.  The testing method of Desai et al. (see paragraphs 0191-0192) satisfies the article of claim (24) and the method of claims (27 & 28).
Regarding claims 18 and 23, the teachings of Desai et al. (in light of the Dyhard product information) are as set forth above and incorporated herein.  The initial application step in the testing method of Desai et al. (see paragraphs 0191-0192) satisfies the coated substrate/part of claims (18 & 23).
Regarding claims 21 and 25, the teachings of Desai et al. (in light of the Dyhard product information) are as set forth above and incorporated herein.  They fail to explicitly disclose:
(21) wherein the composition, in an at least partially cured state, has a hardness of greater than 100 N/mm2 and an elongation of at least 40%; and
(25) wherein the composition, in an at least partially cured state, has a bulk shear stress of at least 33.0 MPa measured in accordance with ISO 11003-2, a bulk shear strain of at least 34.5% measured in accordance with ISO 11003-2, a lap shear strength of greater than 30.0 MPa, measured according to ASTM D1002-10 using 2024-T3 aluminum substrate of 1.6 mm thickness, as measured by an INSTRON 5567 machine in tensile mode with a pull rate of 1.3 mm per minute, and a lap shear displacement at failure of at least 15% of the overlap length.
However, the skilled artisan would have expected the composition of Desai et al. (in light of the Dyhard product information) to obviously embrace embodiments satisfying these properties because the composition of Desai et al. (in light of the Dyhard product information) obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composition of Desai et al. (in light of the Dyhard product information) to obviously embrace embodiments satisfying the instantly claimed properties because the composition of Desai et al. (in light of the Dyhard product information) obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Claims 1-6, 9-11, 13, 15, 17, 18, 21, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over {Anderson et al. (US 2016/0053045 A1) and Desai et al. (US 2016/0083633 A1)} in view of Seyerl et al. (US Pat. No. 5,223,172).
Regarding claims 1-6, 9-11, 13, 15, 17, 24, 27, and 28, Anderson et al. disclose: (1) a composition (Abstract; paragraphs 0006-0014; Tables 1 & 2 in paragraphs 0096-0097), comprising: 
(a) an epoxy-containing component (paragraphs 0024-0030; Table 1 in paragraph 0096; see also EPON 828 in paragraph 0089); 
(b) elastomeric particles (paragraphs 0031-0036; Table 1 in paragraph 0096; see also KANE ACE B-564 in paragraph 0089); and 
(c) a curing component activatable by an external energy source, the curing component comprising at least one guanidine (paragraphs 0042-0046; Table 2 in paragraph 0097; see also AMICURE CG-1200G in paragraph 0089);
(2) wherein the elastomeric particles are phase-separated from the epoxy-containing component (Table 1 in paragraph 0096; see also EPON 828 and KANE ACE B-564 in paragraph 0089: liquid/sold); 
(3) wherein the epoxy-containing component comprises bisphenol A polyepoxide, bisphenol F polyepoxide, a novolac resin, or combinations thereof (Table 1 in paragraph 0096; see also EPON 828 in paragraph 0089);
(4) wherein the epoxy-containing component is present in an amount of 55% to 85% by weight based on total weight of the composition (Table 1 in paragraph 0096; Table 2 in paragraph 0097; see also EPON 828 in paragraph 0089);
(5) wherein the epoxy-containing component has an average epoxide functionality of greater than 1.0 and less than 3.2 (Table 1 in paragraph 0096; see also EPON 828 in paragraph 0089: two epoxy groups per molecule);
(9) wherein the at least one guanidine comprises dicyandiamide (Table 2 in paragraph 0097; see also AMICURE CG-1200G in paragraph 0089);
(10) wherein the at least one guanidine is present in an amount of 2% to 20% based on total weight of the composition (Examples 1-3 of Table 2 in paragraph 0097; see also AMICURE CG-1200G in paragraph 0089);
(11) further comprising fillers in an amount of no more than 20% by weight based on total weight of the composition (Table 1 in paragraph 0096; Table 2 in paragraph 0097; see also NYAD G in paragraph 0089) and/or additives in an amount of no more than 20% by weight based on total weight of the composition (Table 1 in paragraph 0096; Table 2 in paragraph 0097; see also CAB-O-SIL TS-720 in paragraph 0089 and “glass beads”);
(13) wherein the composition is substantially free of additives, platy fillers, and/or free radical initiators (Table 1 in paragraph 0096; Table 2 in paragraph 0097: no platy fillers and free radical initiators present);
(15) further comprising a second curing agent comprising a latent curing catalyst, an active curing catalyst, or combinations thereof (Table 2 in paragraph 0097; see also OMICURE U52/U35, CuIM2, and CUREZOL 2-MAOK/2-PHZ-7/10 in paragraph 0089);
(17) wherein the composition comprises a coating composition, an adhesive composition, or a sealant composition (paragraph 0001: adhesive);
(24) an article, comprising: a first substrate: a second substrate; and the composition positioned between the first and second substrates (paragraph 0049); 
(27) a method for forming a coating on a substrate surface comprising: applying the composition to a surface of a first substrate; and applying an external energy source to at least partially cure the composition (paragraphs 0090-0092); and (28) further comprising contacting a surface of a second substrate to the composition such that the composition is located between the first substrate and the second substrate (paragraphs 0049 & 0090-0092).
The exemplary embodiment of Anderson et al. is formulated with KANE ACE B-564 (core/shell rubber particle).  They fail to disclose that this material satisfies the following: 
(1) wherein at least 50% by weight of the elastomeric particles comprise a styrene butadiene core based on total weight of the elastomeric particles; 
(1) wherein at least 50% of the elastomeric particles have and average particle size of less than 150 nm as measured by transmission electron microscopy; and 
(6) wherein no more than 50% by weight of the elastomeric particles comprise a polybutadiene core and/or a polysiloxane core based total weight of the elastomeric particles.
However, the general teachings of Anderson et al. contemplate a number of core/shell rubber materials (see paragraphs 0031-0032).  These include commercial epoxy-based core/shell rubber dispersions, such as Kane Ace MX 125 (see paragraph 0032).  In light of this, the teachings of Desai et al. (see paragraph 0058) demonstrate that Kane Ace MX 125 is an epoxy-based core/shell rubber dispersion using styrene-butadiene rubber core/shell particles having an average particle size of 100 nm and a %CSR of 25 wt%.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiment of Anderson et al. with the instantly claimed elastomeric particles because: (a) the exemplary embodiment of Anderson et al. is formulated with KANE ACE B-564 (core/shell rubber particle); (b) the general teachings of Anderson et al. contemplate a number of core/shell rubber materials, including commercial epoxy-based core/shell rubber dispersions, such as Kane Ace MX 125; and (c) the teachings of Desai et al. demonstrate that Kane Ace MX 125 is an epoxy-based core/shell rubber dispersion using styrene-butadiene rubber core/shell particles having an average particle size of 100 nm and a %CSR of 25 wt%.
The exemplary embodiments of Anderson et al. fail to explicitly disclose: (1) (b) elastomeric particles in an amount of greater than 11% by weight to 25% by weight based on total weight of the composition.  Rather, they seem to fall just below this amount when using approximately 18% based on the weight of epoxy resin (see Table 1 in paragraph 0096).  However, the general teachings disclose that the toughener can be used in amounts of about 5% to about 40% based on the weight of epoxy resin (see paragraph 0036).  In light of this, the use of an amount higher than the exemplary amount would have resulted in a weight percentage within the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Anderson et al. with the instantly claimed amount of elastomeric particles because: (a) the exemplary embodiments of Anderson et al. seem to fall just below this amount when using approximately 18% based on the weight of epoxy resin; (b) the general teachings of Anderson et al. disclose that the toughener can be used in amounts of about 5% to about 40% based on the weight of epoxy resin; and (c) in light of this, the use of an amount higher than the exemplary amount would have resulted in a weight percentage within the claimed range.
Anderson et al. use AMICURE CG-1200G as a dicyandiamide hardener, which is described as “curative comprised of micronized dicyandiamide and silica”.  They fail to explicitly disclose: a D90 particle size of 25 m measured by dynamic light scattering.  In light of this, Seyerl et al. disclose this same type of micronized dicyandiamide (including silica) (see Abstract).  They disclose that a D90 of ≤ 10 m is advantageous because it has “improved distributability” within epoxy resin systems, along with increased storage stability and potential shortened gel times (see column 2, lines 5-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Anderson et al. (in light of Desai et al.) with a curing agent having a D90 particle size of 25 m because: (a) Anderson et al. use AMICURE CG-1200G as a dicyandiamide hardener, which is described as “curative comprised of micronized dicyandiamide and silica”; (b) Seyerl et al. disclose this same type of micronized dicyandiamide (including silica); and (c) Seyerl et al. disclose that a D90 of ≤ 10 m is advantageous because it has “improved distributability” within epoxy resin systems, along with increased storage stability and potential shortened gel times.
Regarding claims 18 and 23, the combined teachings of Anderson et al. (in light of Desai et al.) and Seyerl et al. are as set forth above and incorporated herein to obviously satisfy claims (18 & 23).  A coated substrate/part would have been achieved when their adhesive is applied to the initial substrate (see paragraphs 0090-0091).
Regarding claims 21 and 25, the combined teachings of Anderson et al. (in light of Desai et al.) and Seyerl et al. are as set forth above and incorporated herein.  They fail to explicitly disclose:
(21) wherein the composition, in an at least partially cured state, has a hardness of greater than 100 N/mm2 and an elongation of at least 40%; and
(25) wherein the composition, in an at least partially cured state, has a bulk shear stress of at least 33.0 MPa measured in accordance with ISO 11003-2, a bulk shear strain of at least 34.5% measured in accordance with ISO 11003-2, a lap shear strength of greater than 30.0 MPa, measured according to ASTM D1002-10 using 2024-T3 aluminum substrate of 1.6 mm thickness, as measured by an INSTRON 5567 machine in tensile mode with a pull rate of 1.3 mm per minute, and a lap shear displacement at failure of at least 15% of the overlap length.
However, the skilled artisan would have expected the composition resulting from the combined teachings of Anderson et al. (in light of Desai et al.) and Seyerl et al. to obviously embrace embodiments satisfying these properties because the composition resulting from the combined teachings of Anderson et al. (in light of Desai et al.) and Seyerl et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Anderson et al. (in light of Desai et al.) and Seyerl et al. to obviously embrace embodiments satisfying the instantly claimed properties because the composition resulting from the combined teachings of Anderson et al. (in light of Desai et al.) and Seyerl et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over {Anderson et al. (US 2016/0053045 A1) and Desai et al. (US 2016/0083633 A1)} in view of Seyerl et al. (US Pat. No. 5,223,172) and Ashida et al. (US Pat. No. 5,290,857).
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over {Desai et al. (US 2016/0083633 A1) and the Dyhard product information} in view of Ashida et al. (US Pat. No. 5,290,857).
Regarding claims 18-23, the combined teachings of {Anderson et al. (in light of Desai et al.) and Seyerl et al.} and the teachings of Desai et al. (in light of the Dyhard product information) are as set forth above and incorporated herein.  Anderson et al. (see paragraph 0052) and Desai et al. (see paragraph 0014) contemplate various substrates to use in contact with their composition, including hydrophobic materials, hydrophilic materials, and materials capable of being implemented as clothing, such as plastics and composites.  Anderson et al. and Desai et al. focus on using their composition as an adhesive, as opposed to a coating.  In light of this, Ashida et al. disclose a related epoxy-based composition and also focus on its use as an adhesive (see Abstract; column 2, lines 35-68).  They demonstrate that this type of epoxy-based composition (primarily used as an adhesive) is also suitable for use as a coating material (see column 12, lines 6-14).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form coated materials with the compositions resulting from the combined teachings of {Anderson et al. (in light of Desai et al.) and Seyerl et al.} and the teachings of Desai et al. (in light of the Dyhard product information) because: (a) Anderson et al. and Desai et al. contemplate various substrates to use in contact with their composition, including hydrophobic materials, hydrophilic materials, and materials capable of being implemented as clothing, such as plastics and composites; (b) Anderson et al. and Desai et al. focus on using their composition as an adhesive, as opposed to a coating; (c) Ashida et al. disclose a related epoxy-based composition and also focus on its use as an adhesive; (d) Ashida et al. demonstrate that this type of epoxy-based composition (primarily used as an adhesive) is also suitable for use as a coating material; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Response to Arguments
Applicant's arguments regarding the rejections based on Desai et al. (see pages 7-8 of the response filed June 9, 2022) have been fully considered but they are not persuasive.  As discussed above, the general teachings of Desai et al. obviously satisfy the instantly claimed elastomer particles (as amended).
Applicant's arguments regarding the rejections based on Anderson et al. (see pages 9-11 of the response filed June 9, 2022) have been fully considered but they are not persuasive.  As discussed above, the general teachings of Anderson et al. obviously satisfy the instantly claimed elastomer particles (as amended).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kane Ace™ MX product properties, provided by Kaneka.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 21, 2022